Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0009
              Lower Tribunal Nos. 17-417 AP, 12-20035 SP
                          ________________

                 Gables Insurance Recovery, Inc.,
                      a/a/o Alberto Galvez,
                                  Appellant,

                                     vs.

     State Farm Mutual Automobile Insurance Company,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Linda Singer
Stein, Judge.

     The Billbrough Firm, and G. Bart Billbrough, for appellant.

     deBeaubien, Simmons, Knight, Mantzaris & Neal, LLP, and Kenneth
P. Hazouri (Orlando), for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See § 627.736(10)(a), Fla. Stat. (“As a condition precedent

to filing any action for benefits under this section, written notice of an intent

to initiate litigation must be provided to the insurer. Such notice may not

be sent until the claim is overdue . . .”) (emphasis added); MRI Assoc. of

Am., LLC v. State Farm Fire & Cas. Co., 61 So. 3d 462, 465 (Fla. 4th DCA

2011) (“[W]e agree with the [lower] court that the pre-suit demand letter was

sent prematurely because payment was not overdue . . . . The statutory

requirements surrounding a demand letter are significant, substantive

preconditions to bringing a cause of action for PIP benefits.”).




                                       2